Holderman, J. This cause coming on to be heard on the joint stipulation of the parties hereto, the Court being fully advised in the premises, finds: That this is a personal injury action brought pursuant to section 8(d) of the Court of Claims Act (Ill. Rev. Stat. 1983, ch. 37, par. 439.8(d)). On November 10, 1981, Claimant was bitten by a dog suspected to have been rabid. About three days later, brain samples of the dog were sent to the Department of Public Health for rabies testing. On November 17, 1981, the lab reported positive evidence of rabies. On November 18, 1981, the Department retested the samples and found no evidence of rabies. As a result of the Department’s initial positive finding, the Claimant underwent a series of rabies inoculations. It is hereby ordered that the Claimant, Brett J. Decker, be and hereby is awarded the sum of three thousand dollars and no cents ($3,000.00), in full satisfaction of this claim.